


Exhibit 10.13

 

 

 

[g191192kk01i001.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE COMPENSATION POLICY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved as amended

July 27, 2012

 

 

Document Owner:

Board of Directors

 

 

 

Page 1 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

 

 

TABLE OF CONTENTS

 

 

 

Section

 

 

 

1.0

PURPOSE

 

 

 

 

2.0

PHILOSOPHY

 

 

 

 

3.0

SCOPE

 

 

 

 

4.0

ROLES AND RESPONSIBILITIES

 

 

 

 

5.0

EXECUTIVE COMPENSATION COMPONENTS AND PLAN

 

 

 

 

6.0

PROCESS FLOW/SCHEDULE

 

 

 

 

7.0

APPENDIX I – EXAMPLES OF ANNUAL INCENTIVE BONUS

 

 

 

 

8.0

APPENDIX II – RESTRICTED STOCK PLAN SUMMARY AND EXAMPLES

 

 

 

 

9.0

APPENDIX III – TIMING OF EXECUTIVE EQUITY AWARDS

 

 

 

 

10.0

APPENDIX IV – DETERMINATION OF NET INCOME

 

 

 

Page 2 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

1.0                          PURPOSE

The purpose of this document is to define the executive compensation policy for
Tetra Tech, Inc. “Tetra Tech” or the “Company”.

 

2.0                          PHILOSOPHY

Tetra Tech’s executive compensation program is designed to

 

[g191192kk01i002.jpg]         Align the interests of executive officers with
those of the stockholders;

 

[g191192kk01i002.jpg]         Attract, motivate, reward and retain top level
executives upon whom, in large part, the success of the Company depends;

 

[g191192kk01i002.jpg]         Be competitive with compensation programs for
companies of similar size and complexity with whom the Company competes for
executive talent, including direct competitors;

 

[g191192kk01i002.jpg]         Provide compensation based upon the short-term and
long-term performance of both the individual executive and the Company; and

 

[g191192kk01i002.jpg]         Strengthen the relationship between pay and
performance by emphasizing variable, at-risk compensation that is dependent upon
the successful achievement of specified corporate and individual goals.

 

We believe a significant portion of executive officer pay should be at risk, and
based upon performance.  Therefore, base salaries are targeted for approximately
the median of the peer group.  Conversely, compensation at risk, specifically
bonuses and equity grants, are targeted to provide compensation that is above
the median of our peers when above average business results are attained.

 

3.0                          SCOPE

This policy applies to all executive officers of Tetra Tech.

 

4.0                          ROLES AND RESPONSIBILITIES

 

Board of Directors

[g191192kk01i002.jpg]         Approves this Executive Compensation Policy;

[g191192kk01i002.jpg]         Delegates authority as specified in this policy to
the Compensation Committee; and

[g191192kk01i002.jpg]         Approves positions to be covered by this policy as
recommended by the Chairman/CEO.

 

Compensation Committee

[g191192kk01i002.jpg]         Under delegated authority from the Board of
Directors, develops, administers and monitors executive compensation in the
long-term interests of the Company and its stockholders;

[g191192kk01i002.jpg]         Evaluates the performance and establishes the
compensation of the Chairman/CEO;

 

 

Page 3 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

[g191192kk01i002.jpg]         Establishes the compensation of all other
executive officers of the Company based, in part, on the Chairman/CEO’s
recommendations;

[g191192kk01i002.jpg]         Determines that performance goals have been
attained before payment; and

[g191192kk01i002.jpg]         Reserves the right to approve exceptions to this
policy as recommended by the Chairman/CEO (subject to the terms of the Executive
Compensation Plan described in Section 5.2).

 

Audit Committee

[g191192kk01i002.jpg]         Jointly with the Compensation Committee determines
the individual performance factor for the CFO position.

 

Chairman/CEO

[g191192kk01i002.jpg]         Reviews the performance of all other officers of
the Company and makes specific recommendations to the Compensation Committee in
regard to their compensation; and

[g191192kk01i002.jpg]         Develops performance targets for all other
executive officers and recommends those targets to the Compensation Committee.

 

Human Resources

[g191192kk01i002.jpg]         Acquires information regarding peer group and
other competitor pay practices, and provides analysis of this information to the
Chairman/CEO and the Compensation Committee; and

[g191192kk01i002.jpg]         Provides compensation practice trend data to the
Chairman/CEO, and the Compensation Committee.

 

Finance and Accounting

[g191192kk01i002.jpg]         Provides Corporate performance data for use in
determining the degree to which certain performance objectives have been met;
and

[g191192kk01i002.jpg]         Assures payments have been properly accrued and
reported.

 

5.0                          EXECUTIVE COMPENSATION COMPONENTS AND PLAN

The primary components of compensation for executive officers are base salary,
annual performance bonuses and long-term incentive compensation.

 

5.1                          Base Salary

Base salaries for executive officers are reviewed on an annual basis to ensure
internal equity and external competitiveness.  Salaries are reviewed to
determine whether the base compensation is within a reasonable range of
executive pay levels at other companies that potentially compete with the
Company for business and executive talent.  Total compensation is considered
during this analysis.  Consideration is given to individual performance,
experience and time in the

 

 

Page 4 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

position, initiative, contribution to overall corporate performance, and
salaries paid to other executives in the Company.  The review and determination
occur as shown in Section 6.0.

 

5.2                          Annual Performance Bonuses

Executive officer bonuses shall be subject to the terms of the Company’s
Executive Compensation Plan as adopted by the Board on November 10, 2008 (the
“Plan”).  Specifically, no bonus may exceed the applicable percentage of the
Company’s Net Income set forth in Section 5 of the Plan.  Unless otherwise
specified by the Compensation Committee within 90 days after the beginning of a
Plan Year under the Plan, the term “Net Income” shall be as defined in Appendix
IV of this Policy.  Notwithstanding any term or provision set forth in this
Policy, in the event of any inconsistency between this Policy and the Plan, or
the exercise of any discretion on the part of the Compensation Committee
pursuant to this Policy, the terms of the Plan shall control and supersede the
inconsistent term or provision of this Policy or the exercise of discretion
hereunder.

 

This component is intended to promote the interests of the Company by providing
both an incentive and a financial reward for key employees who contribute most
to the operating results and growth of the Company.  Each year the Company
identifies a target amount of incentive compensation for each executive
officer.  This target is expressed as a percentage of base salary.

 

Bonuses are paid based upon meeting pre-determined performance criteria.  These
criteria fall into two categories:  (1) overall corporate performance,
designated the Corporate Performance Factor (CPF), based on an assessment of how
the Company did on an overall basis in achieving its key objectives and
(2) individual contribution, designated the Individual Factor (IF), based on
individual performance.  The CPF, determined by the Compensation Committee, will
have a range of 0 to 1.4 with a target of 1.0 based on the achievement of key
objectives.  The CPF for group presidents will be determined by the Chairman/CEO
based on the contribution of the specific group to the Company.  The IF will
have a range of 0 to 1.2 with a target of 1.0 for expected contribution level
for each covered position.  The IF will be recommended by the Chairman/CEO and
approved by the Compensation Committee, with the exception of the Chairman/CEO
and CFO positions.  The IF for the Chairman/CEO will be determined by the
Compensation Committee.   The IF for the CFO will be recommended by the
Chairman/CEO and determined jointly by the Audit Committee and Compensation
Committee, giving strong consideration to the Audit Committee’s assessment of
the strength of the Company’s internal financial controls and the accuracy and
appropriateness of its financial reporting.

Target bonus amounts as a percentage of base salary are as follows:

 

TARGET BONUS AMOUNTS

POSITION

PERCENTAGE (%)

Chairman/CEO/President

120

Chief Financial Officer

75

Group Presidents

75

Other Executive Officers

50

 

 

Page 5 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

Each Officer is eligible to receive an annual bonus in the range of 0% to 168%
of target, i.e., CPF (1.4) x IF (1.2) = 1.68 (168%) x target.

MINIMUM/MAXIMUM OF BASE

POSITION

TARGET PERCENTAGE
(%)

MINIMUM (%)

MAXIMUM (%)

Chairman/CEO/President

120

0

202

Chief Financial Officer

75

0

126

Group Presidents

75

0

126

Other Executive Officers

50

0

84.0

 

The Compensation Committee reserves the right to “zero” the CPF if results are
significantly below expected targets or a manageable event negatively and
severely impacts stockholder value.  The minimum performance threshold is .6;
achievement of less than 60% in either the CPF or IF will result in the
elimination of the bonus paid.  Notwithstanding the above, the Compensation
Committee, in consultation with the Chairman/CEO, reserves the discretion to
adjust specific performance bonus amounts when deemed to be in the interests of
the stockholders.  Bonus payments are made by December 15 of each year, based
upon performance in the recently concluded fiscal year.

 

5.3                          Long-Term Incentive Compensation

Long-term incentive awards are designed to:

[g191192kk01i002.jpg]         Reward financial performance and encourage
recipients to achieve long term sustained growth of stockholder value.  The
long-term incentive compensation program encourages executives to maintain a
long-term financial perspective by linking a substantial portion of their
compensation to stockholder returns and the Company’s long-term financial
success;

[g191192kk01i002.jpg]         Aid in the retention of key executives;

[g191192kk01i002.jpg]         Balance the effect of market dynamics on equity
compensation;

[g191192kk01i002.jpg]         Take into consideration the effect of equity award
expense on Company performance; and

[g191192kk01i002.jpg]         Foster executive officer stock ownership.

 

Long-term incentives are generally provided in the form of equity compensation,
such as stock options, restricted stock, and/or other equity related awards. 
However, the Compensation Committee reserves the right to utilize deferred cash
incentives if beneficial to the interests of the Company and its stockholders. 
Long-term incentive awards may have certain restrictions, such as mandatory
vesting periods, which encourage participating executives to continue in the
Company’s employ and thereby act as a retention incentive.

 

All grants of equity compensation shall be in accordance with the provisions and
limitations of the equity incentive plan periodically adopted by the Board of
Directors and approved by the stockholders.  The schedule for distribution of
long term-incentives is shown in Section 6.

 

 

Page 6 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

In addition to the above, the following guidelines will apply to the long-term
incentive plan:

[g191192kk01i002.jpg]         A maximum of 2% of outstanding shares of stock
and/or options will be distributed in any one year period.  The Compensation
Committee retains the discretion to increase this amount due to special
circumstances, such as an acquisition;

 

[g191192kk01i002.jpg]         A reserve of at least 10% of the shares available
for distribution each year will be held outside the normal distribution for
special needs (i.e., hiring, retention) that occur during the year; and

 

[g191192kk01i002.jpg]         All equity awards shall be approved by the
Compensation Committee.  Restricted stock will typically not be granted to
executives who are not Section 16B officers.  Restricted stock grants will
generally vest over a minimum of a three-year period.    The mix of awards will
generally be approximately 40%  stock options vesting over 4 years, 40%
performance-based restricted stock vesting over three years, and 20% time-vested
restricted stock vesting over four years.  Each share of restricted stock will
be considered equivalent to 2.5 stock options.

 

Example:  The normal grant is 15,000 stock options.  On a converted basis, using
the ratio of 40% stock options, 40% performance-based restricted stock, and 20%
time-vested restricted stock the award would be approximately 6,000 options and
2,400 shares of performance-based restricted stock, and 1,200 shares of
time-vested restricted stock.

 

[g191192kk01i002.jpg]         No more than 0.9% of the outstanding shares of
stock and/or options can be distributed to executive officers in one year;

[g191192kk01i002.jpg]         The plan shall target 5-15% of the non-officer
population for inclusion in the long-term incentive program; and

[g191192kk01i002.jpg]         Executive officers will be eligible to receive
restricted stock grants during the first restricted stock approval cycle
following their date of hire, or date of appointment as an executive officer.

 

5.4                          Other Section 16B Officer Provisions

Certain additional consideration will be provided to Section 16B officers as
approved by the Compensation Committee.  These provisions recognize and reward
the officers for the additional responsibilities, liabilities and contributions
that accompany officer status.  Specifically, the Chairman/CEO is provided with
a country club membership that is made available primarily for use in
entertaining clients and other business associates.  Section 16B officers
receive a $900 per month automobile allowance, as well as limited reimbursement
for club memberships, estate/financial planning and annual physical
examinations.  Also, Section 16B officers are eligible to defer compensation via
participation in the Deferred Compensation Program.This page will be deleted
when changes are accepted in the approved policy.

6.0                          PROCESS FLOW/SCHEDULE

 

 

Page 7 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

 

[g191192kk01i001.jpg]

 

GRAPHIC [g191192kk01i003.gif]

 

 

Page 8 of 14

 

Tetra Tech Confidential

--------------------------------------------------------------------------------

 

 

[g191192kk03i001.jpg]

7.0                          APPENDIX I – EXAMPLES OF ANNUAL INCENTIVE BONUSES

 

Subject to the limitations of the Executive Compensation Plan:

 

Example 1

Narrative:                                The Company significantly exceeds each
of its keys objectives and the CEO
significantly exceeds all individual contribution expectations, maximizing the
bonus payment.

 

Position:

CEO

Base Salary: $100,000

CPF: 1.4

IF: 1.2

 

 

 

 

 

Bonus to be paid: $100,000 X 1.20 X 1.4 X 1.2 = $201,600

 

Example 2

Narrative:                                The Company achieves all and exceeds
some of its key objectives, and the CFO meets all individual contribution
expectations.

 

Position:

CFO

Base Salary:  $100,000

CPF:  1.2

IF:  1.0

 

 

 

 

 

Bonus to be paid:  $100,000 X 0.75 X 1.2 X 1.0 = $90,000

 

Example 3

Narrative:                                The Company meets its key objectives,
and the General Counsel meets individual contribution expectations.

 

Position:

General Counsel

Base Salary:  $100,000

CPF:  1.0

IF:  1.0

 

 

 

 

 

Bonus to be paid:        $100,000 X 0.50 X 1.0 X 1.0 = $50,000

 

Example 4

Narrative:                                The Company meets most of its key
objectives, and the Corporate Controller
significantly exceeds individual contribution expectations.

 

Position:

Corporate Controller

Base Salary:  $100,000

CPF:  0.8

IF:  1.2

 

 

 

 

 

Bonus to be paid:  $100,000 X 0.50 X 0.8 X 1.2 = $48,000

 

 

Page 9 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

[g191192kk03i002.jpg]

8.0       APPENDIX II – RESTRICTED STOCK PLAN SUMMARY AND EXAMPLES

 

Overview

Tetra Tech’s baseline equity compensation plan provides for a mix of stock
options, performance-based restricted stock grants and time-vested restricted
stock grants to be awarded to Section 16B officers.

 

Performance-based restricted stock awards will be eligible for vesting in equal
installments annually over a three-year period.  Vesting will be based on GAAP
EPS growth, as follows:

 

Annual Award Vesting %

 

EPS Growth

0%

 

EPS < 5% year-over-year growth

60%

 

EPS 5-9% year-over-year growth

100%

 

EPS 10-14% year-over-year growth

120%

 

EPS 15-20% year-over-year growth

140%

 

EPS > 20% year-over-year growth

 

Evaluation of performance for vesting purposes and the award of restricted stock
will occur annually as part of the normal compensation cycle as shown in
Section 6.0.

 

For the purpose of this Plan, “GAAP EPS” is the fully diluted earnings per share
from continuing operations, as defined by Statement of Financial Accounting
Standards (SFAS) 128, and related interpretations, adjusted as follows:

 

[g191192kk03i003.jpg]  The impact of goodwill impairment will be excluded;

[g191192kk03i003.jpg]  The impact of impairment on long-lived assets will be
excluded;

[g191192kk03i003.jpg]  The impact of accounting changes requiring current and
prior period adjustments due to materiality under relevant SEC Staff Accounting
Bulletins and related accounting pronouncements will be excluded;

[g191192kk03i003.jpg]  The impact of any changes in newly issued or existing
accounting principles and related interpretations will be excluded;

[g191192kk03i003.jpg]  The financial statement impact from the settlement of tax
audits more or less than amounts previously recorded will be excluded;

[g191192kk03i003.jpg]  Gains and losses from the sales of subsidiaries and
significant lines of businesses will be excluded; and

[g191192kk03i003.jpg]  The impact of shares issued and costs incurred in
connection with acquisitions, mergers or debt restructurings will be excluded.

 

 

Page 10 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

[g191192kk03i002.jpg]

For each fiscal year, the Company’s CFO shall certify the amount of “GAAP EPS”,
adjusted as set forth above.

 

Executive officer restricted stock grants shall be subject to the terms of the
Company’s 2005 Equity Incentive Plan, as amended by the Board on November 10,
2008 (the “2005 Plan”).  Notwithstanding any term or provision set forth in this
Policy, in the event of any inconsistency between this Policy and the 2005 Plan,
or the exercise of any discretion on the part of the Compensation Committee
pursuant to this Policy, the terms of the 2005 Plan shall control and supersede
the inconsistent term or provision of this Policy or the exercise of discretion
hereunder.

 

Plan Summary

In the November/December Compensation Committee meeting the Committee will
authorize a specific number of shares of restricted stock to be used for the
three-year Restricted Stock (RS) Plan that starts in the current fiscal year. 
For example, in December, 2006 the “2007, 2008 and 2009 Restricted Stock Plan”
was authorized and funded.  The Compensation Committee will also approve the
number of shares to be allocated to 16B officers.

 

As stated, the performance-based restricted stock will vest in 1/3 increments
over three years based on GAAP EPS achieved during the Performance Period.  For
a specific three year RS plan, the prior year GAAP EPS is the measurement
control point (see examples).   Once established for a three year RS Plan, the
EPS control point cannot be modified.

 

At the end of each fiscal year, EPS will be determined and compared to EPS for
the immediately preceding fiscal year so that the year-over-year growth rate may
be calculated.  For each Section 16B officer, the EPS growth rate will be used
to determine the vesting percentage of each installment.  Each installment of
stock eligible for vesting in a given year will be scored based upon the average
annual EPS growth since the year in which that installment was granted.

 

In the event the duties of a restricted stock holder are reduced, such shares
may continue to vest at the discretion of the Compensation Committee.

 

Assuming a new RS Plan is authorized each year, by the third year, three
individual plans, each with its own period and control point will be running
concurrently (see below).

 

DATE

PLAN AUTHORIZED

CONTROL POINT

PLAN PERIOD

12/06

2007 RS Plan

FY 06 GAAP EPS

‘07,08,09

12/07

2008 RS Plan

FY 07 GAAP EPS

08,09,10

12/08

2009 RS Plan

FY 08 GAAP EPS

09,10,11

 

This page will be deleted when changes are accepted in the approved policy.

 

 

Page 11 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

[g191192kk03i002.jpg]

Example 1

A Section 16B officer is allocated 3,000 shares of restricted stock at the end
of fiscal year 2006 to vest in equal amounts at the end of fiscal years 2007,
2008 and 2009, designated the “07 RS Plan.”  For fiscal year 2007, the EPS
growth rate is determined to be an 8% improvement over fiscal year 2006. 
Accordingly, 600 of the 1,000 (i.e., .6 x 1,000) eligible shares will vest in
2007.

 

Example 2

This example provides vesting results under a series of scenarios involving
vesting award amounts and hypothetical EPS growth.

 

 

GRAPHIC [g191192kk03i004.gif]

 

 

 

 

 

Page 12 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

[g191192kk03i005.jpg]

9.0       APPENDIX III – TIMING OF EXECUTIVE EQUITY AWARDS

 

The effective date of the grant for all stock options and restricted stock
awards is the date of approval by the Compensation Committee.

 

Equity compensation recommendations for executive officers in accordance with
this policy, including both stock options and restricted stock, will be
presented to the Compensation Committee at the November/December meeting.   The
Compensation Committee will also consider salary increase and annual performance
bonus recommendations at the November/December meeting.

 

Actual approval of stock option and restricted stock awards to executive
officers will be made by the Compensation Committee at its
November/December meeting, consistent with the annual stock option grants to all
stock option recipients.

 

The Compensation Committee approves grants for new hires as recommended by the
Chairman/CEO.  The effective date of the grant is the date of approval by the
Compensation Committee.

 

 

Page 13 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------


 

 

[g191192kk03i005.jpg]

10.0    APPENDIX IV – DETERMINATION OF NET INCOME

 

For the purpose of this Policy, “net income” is defined as the Company’s net
income as set forth in its audited financial statements, adjusted as follows:

·    The impact of goodwill impairment will be excluded;

·    The impact of impairment on long-lived assets will be excluded;

·    The impact of accounting changes requiring current and prior adjustments
due to materiality under relevant SEC Staff Accounting Bulletins and related
accounting pronouncements will be excluded;

·    The impact of any changes in newly issued or existing accounting principles
and related interpretations will be excluded;

·    The financial statement impact from the settlement of tax audits more or
less than amounts previously recorded will be excluded;

·    Gains and losses from the sales of subsidiaries and significant lines of
businesses will be excluded;

·    The costs incurred in connection with acquisitions, mergers or debt
restructurings will be excluded; and

·    The impact of bonuses, net of tax, accrued for individuals subject to the
Executive Compensation Plan will be excluded.

 

For each fiscal year, the Company’s CFO shall certify the amount of “net
income”, adjusted as set forth above.

 

 

Page 14 of 14

 

Tetra Tech Confidential

 

--------------------------------------------------------------------------------
